By the act of 1794, Rev., ch. 414, it is directed that all sums, and how due, shall be expressed in the warrants *Page 287 
which shall issue for them. The warrant which issued in the present case would sustain a count for money due the plaintiff in the manner in which the defendant admits he is his debtor. According to this understanding of the warrant, the defendant, in the county court, pleaded a tender with aprofert. It follows that he has a right to give anything in evidence which is consistent with the state of the pleadings, and that he is not deprived of this right by any gratuitous act of the plaintiff. If by filing a declaration in the Superior Court consisting of this solitary count, the plaintiff can deprive the defendant of a defense which he had already properly made, it should be considered as a nullity. On this ground alone I think that the rule for a new trial should be made absolute. But if the question was upon the quantum meruit alone, I think the evidence should have been received, because the effect of a special contract, if proved, would be either to defeat the plaintiff upon that count or to fix the value of the work and labor claimed under it. In both of which cases the plaintiff would be entitled to the money brought into court, although he might be subjected to the payment of the costs. But on this part of the case I give no opinion.
PER CURIAM. Judgment reversed.
(434)